907 F.2d 1138Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ray Anthony HOLMAN, a/k/a Ray Jefferson, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 90-6064.
United States Court of Appeals, Fourth Circuit.
Submitted June 4, 1990.Decided June 15, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey, II, Chief District Judge.  (CR No. 84-40-H;  CA No. 90-472-H;  CR No. 83-411-H)
Ray Anthony Holman, appellant pro se.
Breckinridge Long Willcox, United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Ray Anthony Holman, a/k/a Ray Jefferson, appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Holman v. United States, CR-84-40-H;  CA-90-472-H;  CR-83-411-H (D.Md. Mar. 13, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The district court construed Holman's 28 U.S.C. Sec. 2255 filing as a motion under former Rule 35(a), Federal Rules of Criminal Procedure